   Case 1:18-cr-00419-LO Document 18 Filed 10/18/18 Page 1 of 9 PageID# 43



                    IN THE UNITED STATES DISTRICT COURT FOR THE

                              EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

UNITED STATES OF AMERICA                      )
                                              )
               v.                             )
                                              )      Case No. 1:18-MJ-445-TCB
REBWAR EBRAHIMI,                              )
    a/k/a “Jefferey Benter,”                  )      The Honorable Theresa C. Buchanan
    a/k/a “Jefferey A. Benter,”               )
    a/k/a “Jefferey Ronnie Benter,”           )      Hearing Date: October 19, 2018
    a/k/a “Ronnie Omari,”                     )
    a/k/a “Rebvar Ebrahim,”                   )
                                              )
               Defendant.                     )

                     GOVERNMENT’S POSITION ON
        DEFENDANT’S MOTION FOR RECONSIDERATION OF DETENTION

       The United States of America submits this memorandum in response to the motion for

reconsideration of detention for the defendant, REBWAR EBRAHIMI. In his motion, the

defendant failed to establish any change of circumstance that warrants reopening the detention

hearing, pursuant to Title 18, United States Code, Section 3142(f), much less releasing him from

detention. ECF No. 15. The third party custodian who is now being offered, Cindy Ebrahimi,

was known of at the time of the initial detention hearing and personally informed Pretrial

Services that she did not want to act in that capacity. Since the detention hearing, the now-

proffered third party custodian has received a battery of calls from the defendant and at least one

other family member insisting that she accept the responsibility. Additionally, no one in Ms.

Ebrahimi’s household has reported an income in over a year, so it unclear how her residence is

paid for and how she will be able to house and support the defendant, who has no source of

income, no financial resources, and no residence. Ms. Ebrahimi and her spouse have been
   Case 1:18-cr-00419-LO Document 18 Filed 10/18/18 Page 2 of 9 PageID# 44



evicted from rental properties in the northern Virginia area on a number of occasions in the past

few years, most recently in February 2017, and court records indicate Ms. Ebrahimi and her

spouse owe or owed over $28,000 in unpaid rent. In addition to no appropriate third party

custodian, the defendant still poses a serious flight risk. The defendant has the means of creating

both physical and electronic versions of official United States identity documents, has close

family members residing abroad, and is facing both state and federal charges. The defendant

also appears to have lied to Pretrial Services in response to a number of questions, including his

employment, salary, and residence. For these reasons and others set forth below, the government

requests that this Court, pursuant to Title 18, United States Code, Section 3142(e), deny the

present motion and continue to detain the defendant.

   I.      Background

        On September 18, 2018, the defendant was arrested for aggravated identity theft and

misuse of a Social Security Number, following a separate arrest by the Arlington County Police

Department, for prescription fraud and filing a false police report. On September 19, 2018, the

defendant made his initial appearance and was detained pending his preliminary and detention

hearing. On September 21, 2018, the defendant, accompanied by his counsel, Maria Jacob,

appeared before the Honorable Theresa C. Buchanan for a joint preliminary and detention

hearing. The preliminary hearing was waived. Regarding detention, the government proffered a

number of doctored identity documents to the Court, including a U.S. Social Security Card, a

U.S. Passport, and a Virginia driving permit, that the defendant has used in various capacities,

including leasing luxury apartments and cars and opening bank and credit card accounts.

Evidence that the doctored Social Security Card was a real, physical, doctored document was

also provided. The government proffered other evidence regarding the 18 U.S.C. § 3142(f)



                                                 2
    Case 1:18-cr-00419-LO Document 18 Filed 10/18/18 Page 3 of 9 PageID# 45



factors, including facts about the defendant’s lack of employment, income, and financial

resources, the defendant’s practice of obtaining his residences in the previous two to four years

by fraud, and his extensive history of failure to appear in traffic and civil proceedings.

Significantly, the government also proffered evidence about a 2016 charge in Fairfax County for

using a false identity to lease luxury apartments, to which the defendant pleaded guilty.

Immediately following that conviction, the defendant continued to use false identities to lease

luxury apartments, to open bank accounts and credit cards, and to attempt to lease a Mercedes

Benz. Subsequent to the evidence and arguments made by both defense counsel and the

government, the Court found that, due to the defendant’s ability to credibly alter official identity

documents, he posed a flight risk and that no condition or combination of conditions would

reasonably assure the defendant’s appearance as required. As such, the court ordered the

defendant be detained pending trial. ECF No. 13.

   II.      Legal Standard and Recommendation

         Pursuant to Title 18, United States Code, Section 3142(f), upon the arrest of a defendant,

the court shall hold a hearing to determine whether any condition or combination of conditions

set forth in subsection (c) of the statute will reasonably assure the appearance of such a person as

required and the safety of any other person and the community. 18 U.S.C. § 3142(f). If

following that hearing, the court finds that no condition or combination of conditions will

reasonably assure the appearance of the person as required and the safety of any other person and

the community, the court shall order the detention of the person before trial. 18 U.S.C. §3142(e).

To impose detention, it is sufficient for a court to find either that the defendant poses a flight risk

or that there is a concern regarding the safety of others or the community. United States v.

Stewart, 19 F. App’x 46, 47 (4th Cir. 2001). Finding both are not required to detain. “With



                                                   3
   Case 1:18-cr-00419-LO Document 18 Filed 10/18/18 Page 4 of 9 PageID# 46



regard to the risk of flight as a basis for detention, the government must prove by a

preponderance that no condition or combination of conditions will reasonably assure the

defendant’s presence at future court proceedings[,]” while a clear and convincing standard is

required to detain based on safety concerns. Id. at 48-49. The hearing may be reopened any

time before trial if the court finds that information exists not known to the movant at the time of

the hearing and that has material bearing on whether conditions of release exist that will

reasonably assure the appearance of such person as required and the safety of any other person

and the community. 18 U.S.C. §3142(f).

       At the detention hearing, the main issue that concerned the court was the defendant’s

ability to create both physical and electronic versions of official identity documents, as it spoke

directly to his ability to flee. As was alleged by the government and supported by substantial

evidence, the defendant had the ability to take an authentic U.S. Social Security Card and

physically and credibly alter it with a new identity and Social Security Number. The tools by

which the defendant makes these changes have not been located and so, presumably, if the

defendant is released, he may have access to them. The government also proffered evidence that

the defendant also made alterations to a U.S. passport and a Virginia identity document. The

defendant has provided no new information or change of circumstance that reduces or removes

this glaring concern. The defendant has family abroad, no employment or financial resources,

pending charges at both state and federal levels, and over $1 million of debt in his own name, as

well as other debt associated with his aliases. There is overwhelming evidence that the

defendant poses a flight risk and there are no new circumstances that change this conclusion.

       That Cindy Ebrahimi is now being offered as a third party custodian does not change the

calculus. Pretrial Services interview Ms. Ebrahimi prior to the initial detention hearing, at which



                                                  4
    Case 1:18-cr-00419-LO Document 18 Filed 10/18/18 Page 5 of 9 PageID# 47



point she declined to take on the significant responsibilities of acting as a third party custodian,

which, in this case, includes housing, feeding, supervising, and ensuring the defendant does not

flee, appears in court, and is not a danger to the community. Following the detention hearing,

Ms. Ebrahimi received a battery of phone calls from the defendant and at least one other relative,

insisting that she accept the responsibility. Ms. Ebrahimi has finally agreed to accept the

position, but it was not done without significant external familial pressure. Ms. Ebrahimi, who

has at least one child, does not work and her spouse has not reported any income or self-

employment for over a year. It is not clear how Ms. Ebrahimi’s residence is being paid for and

how she will be able to house and support the defendant. Ms. Ebrahimi and her spouse owe or

owed over $28,000 in unpaid rent on previous properties, including the most recent judgment

that was issued in February 2017, for over $10,000 of unpaid rent. The responsibilities of acting

as a third party custodian are significant and serious, and must be taken on fully and voluntarily.

It is unclear that, without more information, Ms. Ebrahimi can provide and is willing to provide

the stable room, board, and supervision that the defendant requires.

       While the defendant does not suggest his parents should be reconsidered as third party

custodians, the defendant does claim to be cleared of the allegation, made by his mother, that the

defendant was the one who leased the current apartment for his parents. ECF No. 15 at 3. The

defendant fails to support this claim. Counsel to the defendant has represented that the name of

the defendant’s brother-in-law is on the application. This is not entirely accurate. The

defendant’s brother-in-law’s name is John Jaffe, while the name on the application is spelled, by

the applicant, four different ways: “Jack Jafe,” “Jack Jaffey,” “Jack Jaffe,” and “Jack Jaffry.”

The name Stephen Jaffey is also provided on the application, as one of the two the email address

of the applicant (“mrstephenjaffe@icloud.com” and “mrjackjaffe@icloud.com”). The



                                                  5
    Case 1:18-cr-00419-LO Document 18 Filed 10/18/18 Page 6 of 9 PageID# 48



apartment’s building management was unable to obtain a credit score for the name, date of birth,

and social security number provided. The application required the applicant’s current address to

be provided, in addition to that address’s manager’s name and number. On the application, the

name “Rafia Omari” is provided as the manager of the current address. The defendant’s

mother’s name is Rabia Omari. Between the defendant’s mother’s statement to Pretrial Services

that the defendant obtained her apartment for her, irregularities on the application (the incorrect

name, the multiple misspellings of the incorrect name, the reference to the mother as a building

manager), and the defendant’s prior practices, as alleged by the government, of using identities

known to him on applications, sometimes with similar but different spellings of the true identity

(e.g., his alias “Rebvar Ebrahim”), it is still possible that the defendant was the one who

fraudulently submitted the application. An investigation is being conducted with regards to the

application of the parent’s residence.

        Furthermore, as noted at the detention hearing, the defendant pleaded guilty in 2016 to

using false identities to lease luxury apartments. As the government charges, after the

conviction, the defendant not only returned to executing the same illegal conduct, he sought to

become more sophisticated in his tactics. Instead of using iterations of his own name and Social

Security Number, the defendant obtained the personal identifying information of a deceased

minor, fraudulently changed his own name in Prince William County to match that of the

deceased minor, and opened a number of bank accounts, credit cards, and an email address in the

fraudulently obtained name, to corroborate his false identity. He even provided this false identity

to law enforcement.1 This behavior strongly suggests that the defendant feels little remorse for

his actions, much less an inclination to change the course of his conduct, and, if released and


1
        On May 22, 2018, Jefferey Benter received two traffic tickets in Fairfax County, which were marked for
payment and are currently past due.

                                                        6
   Case 1:18-cr-00419-LO Document 18 Filed 10/18/18 Page 7 of 9 PageID# 49



with no occupation, residence, or financial resources, may continue supporting himself through

fraud and deceit.

       If the Court determines that the defendant should be released from detention, there are a

number of additional conditions that the government respectfully requests, to prevent the

defendant from continuing to perpetrate fraud and from harming more victims in the community.

The government would seek the following: that the defendant be placed on electronic monitoring

with authorization to travel only within the Eastern District of Virginia and must receive express

authorization from Pretrial Services when seeking to leave the district; that the Court issue an

explicit ban on the defendant, including any known or unknown alias of the defendant, or any

company or organization with which the defendant, including any known or unknown aliases of

the defendant, controls in full or in part, from attempting to take out any loans or leases of any

sort from any financial institution, company, dealership, organization, or individual; that the

defendant be banned from using the Internet, computers, and smart phones, as the government

alleges that the defendant perpetrates most his fraud by computer and on the Internet; that

Pretrial Services has timely access to all financial statements associated with the defendant, both

his individual statements and those relating to any companies or organizations fully or partially

controlled by the defendant, including any of his known or unknown aliases; that the defendant

not open any additional bank accounts or apply for any credit cards, in his true name or any other

name; that the defendant refrain from using any mobile payment app or program, such as Square

and Venmo, as the government contends that this is one of the primary ways the defendant has

moved money he received under his aliases to his personal accounts; that Pretrial Services must

be authorized to review all prescriptions that the defendant fills and that the defendant be banned

from receiving any prescriptions not in his own name; that the defendant refrain from contacting



                                                  7
    Case 1:18-cr-00419-LO Document 18 Filed 10/18/18 Page 8 of 9 PageID# 50



any known or unknown associates and friends related to any of his illegal activities; that the

defendant turn over all official United States, individual state, or foreign identity documents,

other than a driver’s license in his true name, to the Court and that he not apply for, seek, or

obtain any other official identity document from the United States, an individual state, or a

foreign state, to prevent the defendant from the opportunity of doctoring an identity document;

that the defendant not act as custodian or trustee for his parents or have any oversight of or

control over their financial resources, as the government is aware of concerns that the defendant

has embezzled substantial sums of money from his parents in such a position; and that, if

determined necessary by Pretrial Services, the defendant will attend a substance abuse program

and will submit to drug and alcohol testing.

                                          CONCLUSION

       For the reasons stated above, the government respectfully requests that this Court deny

the motion to revoke detention.



                                                      Respectfully submitted,

                                                      G. Zachary Terwilliger
                                                      United States Attorney


                                               By:    _______/s/______________________
                                                      Kaitlin E. Paulson
                                                      Special Assistant United States Attorney
                                                      United States Attorney’s Office
                                                      2100 Jamieson Avenue
                                                      Alexandria, Virginia 22314
                                                      Phone: (202) 355-5705
                                                      Email: kaitlin.paulson@usdoj.gov




                                                  8
   Case 1:18-cr-00419-LO Document 18 Filed 10/18/18 Page 9 of 9 PageID# 51




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 17th day of October, 2018, I electronically filed the foregoing

document with the Clerk of Court using the CM/ECF system, which will send a notification of

such filing (NEF) to all counsel of record.



                                                     _______/s/______________________
                                                      Kaitlin E. Paulson
                                                      Special Assistant United States Attorney
                                                      United States Attorney’s Office
                                                      2100 Jamieson Avenue
                                                      Alexandria, Virginia 22314
                                                      Phone: (202) 355-5705
                                                      Email: kaitlin.paulson@usdoj.gov




                                                 9
